DETAILED ACTION
Restriction Requirement
In the specification, applicant describes six embodiments by way of the numbering of the figures and the special description. The examiner determines that the application discloses the following embodiments:  
Embodiment 1 Figures 1.1-1.10
Embodiment 2 Figures 2.1-2.10
Embodiment 3 Figures 3.1-3.10
Embodiment 4 Figures 4.1-4.8
Embodiment 5 Figures 5.1-5.8
Embodiment 6 Figures 6.1-6.8
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Plainer, 155 USPQ 222 (Comm'r Pat. 1967).
Patentably distinct designs are created by the different appearances of the embodiments or different appearances of the embodiments due to scope.
In re Peet 101 USPQ 203 (1954) and In re Villesvick 87 USPQ 149 (1953). Circular and square shapes are well known in the art. It is not considered a patentable difference to vary a square to a circle or vice versa. The third embodiment however varies from one and two in that the interior structure/design differs. This is most obvious when the cross-sectional views are compared. 
Embodiments 4-6 are very different from 1-3 and are even described as a different product in the specification. These three embodiments are very similar in form. One embodiment is square, the other a circular form—as stated above this is not considered a patentable difference. Embodiment 6 varies only in that the feature on the bottom has a differently sized circumference compared with embodiment 5. 
Because of the differences and similarities identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably distinct nor are shown to be obvious in view of analogous prior art. 
The above disclosed embodiments divide into the following distinct groups of designs:
Group I:   	Embodiments 1 and 2, figures 1.1-2.10
Group II:  	Embodiment 3, figures 3.1-3.10
Group III: 	Embodiments 4, 5, and 6, figures 4.1-6.8 
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
1)  A reply to this requirement must include an election of an embodiment for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single group will be held nonresponsive.
2)  Should applicant traverse this requirement on the grounds that the embodiments are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the embodiments/groups to be obvious variations of one another.
3)  Since the product in the third group differs from groups 1 and 2, the claim statement, which states the product only as a “holder”, should be amended to be consistent with the election and consistent with the title used in the specification. 
4)  The first three embodiments each include a cross-sectional view. If either group 1 or 2 is elected, for clarity, the examiner recommends describing these view(s) as follows using figure 1.9 as example:
--1.9 is a cross-sectional view taken in the direction of line 9-9 in figure 1.10. –
5)  The product of manufacture in embodiments 4-6 is described as a “packet holder”. The examiner notes that the title does not suggest anything that might be called a packet holder. For example, there is no receptacle area that would hold anything. Any amendment of the title of this article would likely introduce new matter. 
6)  The special description will not be applicable when a group is elected because either beverage holders or packet holders will not be included in the claim. Consider canceling information that is not applicable. 
7)  The special description includes reference to broken lines. It is assumed that the lines are those indicating the direction of cross-section in the figures of groups 1 or 2. If group 3 is elected the statement is not applicable because there are no broken lines in these figures. If the broken line statement is describing the lines that indicate the direction of cross-sections, consider changing the statement to the following if group 1 or 2 is elected: 
--The broken lines denote the direction of a cross-sectional view and form no part of the claimed design. –
 Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960). 
The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement. 

Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 

Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918